In the bill of exceptions error is assigned upon the ruling of the trial judge in disallowing portions of the defendant's plea, in which it was sought to make a new party plaintiff and to reform the contract on the ground of mutual mistake. This assignment of error was not argued by counsel for the plaintiff in error, and being abandoned, this court made no ruling thereon. The motion for rehearing for the first time argues in support of that assignment of error. Under repeated rulings of this court, the assignment of error having been abandoned, no ruling will be made thereon. All other questions of the sufficiency of the evidence to support the interlocutory injunction and the admissibility of evidence are without merit and are controlled adversely to the movant by the ruling made in the original opinion. Therefore the motion for rehearing is denied.
Motion for rehearing denied. All the Justicesconcur.
         No. 16616. MAY 9, 1949. REHEARING DENIED JUNE 15, 1949.